         Case 2:19-cv-01419-JHE Document 1 Filed 08/29/19 Page 1 of 16                 FILED
                                                                              2019 Aug-29 AM 11:35
                                                                              U.S. DISTRICT COURT
                                                                                  N.D. OF ALABAMA


                     UNITED STATES DISTRICT COURT
                    NORTHERN DISTRICT OF ALABAMA
                          SOUTHERN DIVISION

                                         )
CHRISTOPHER NEALEY;                      )
BRIANNA WILSON NEALEY;                   )
                                         )
      PLAINTIFFS,                        )
                                         )
v.                                       )      CIVIL ACTION NUMBER:
                                         )      JURY TRIAL DEMANDED
                                         )
EXETER FINANCE, LLC;                     )
DEL MAR RECOVERY                         )
SOLUTIONS, LLC,                          )
                                         )
      DEFENDANTS.                        )
                                         )


                                    COMPLAINT


      COMES NOW the Plaintiffs, Christopher Nealey and Brianna Wilson

Nealey, by and through undersigned counsel, and for their complaint against the

Defendants state as follows:

                          JURISDICTION AND VENUE

      This Court has jurisdiction under 15 U.S.C. §1692k (d), and 28 U.S.C.

§1331, §1332, and §1367. Venue is proper in that the Defendants transacted

business here, and the Plaintiff resides in this District.

                                     Page 1 of 16
            Case 2:19-cv-01419-JHE Document 1 Filed 08/29/19 Page 2 of 16




                           STATEMENT OF THE PARTIES1

       1.       Plaintiff, CHRISTOPHER NEALEY, is over the age of nineteen (19)

                years old and is a resident of the city of Birmingham in Jefferson

                County, Alabama.

       2.       Plaintiff, BRIANNA WILSON NEALEY, is over the age of nineteen

                (19) years old and is a resident of the city of Birmingham in Jefferson

                County, Alabama. Mrs. Nealey is the spouse of Christopher Nealey.

       3.       Defendant EXETER FINANCE, LLC (“Exeter”) is a foreign limited

                liability company formed under the laws of the State of Delaware.

                Exeter has a principal place of business in the State of Texas.

       4.       Defendant DEL MAR RECOVERY, LLC (hereinafter “Del Mar”) is

                a foreign limited liability company formed under the laws of the State

                of Delaware. Del Mar is, upon information and belief, in the business

                of automobile repossessions and is a “debt collector” as that term is

                defined by the Fair Debt Collection Practices Act (“FDCPA”) 15


1
  Plaintiff asserts that another entity, specifically a repossession company, was also involved in
the wrongful repossession of Plaintiff’s car. At this time, Plaintiff does not know the name of
this entity as the driver of the repossession company fled the scene after the events made the
basis of this lawsuit. Plaintiff intends to amend his Complaint to add this entity along with
additional claims, specifically claims pursuant to the Fair Debt Collection Practices Act, 15
U.S.C. §1692 et seq. once the identity of the entity that attempted the repossession in this matter
has been ascertained.

                                          Page 2 of 16
            Case 2:19-cv-01419-JHE Document 1 Filed 08/29/19 Page 3 of 16




                U.S.C. § 1692a(6).

                                STATEMENT OF FACTS

       5.       Plaintiff Brianna Wilson Nealey entered into a security agreement for

                the purchase of a 2016 Chevrolet Malibu (“the Vehicle”) with

                Defendant Exeter. Plaintiff Christopher Nealey was not a party to

                this security agreement.

       6.       The Vehicle provided the security interest for the security agreement

                between Brianna Wilson Nealey and Exeter.

       7.       At some point prior to August 6, 2019, Plaintiff Brianna Wilson

                Nealey allegedly breached the terms of the security agreement and

                Exeter arranged for Del Mar to take non-judicial self-help action in

                order to take possession of the Vehicle. Upon information and belief

                Del Mar then hired an as yet unknown third party to actually conduct

                the non-judicial self-help repossession of the Vehicle.2

       8.       At the time of the incidents made the basis of this lawsuit, Del Mar

                and its employees/agents were operating as agents for Exeter.

       9.       The alleged debt of Brianna Wilson Nealey claimed by the


2
 As stated previously, the Plaintiffs do not know the identity of the repossession company hired
or retained by Del Mar to actually conduct the repossession. Once the identity of this entity is
ascertained, Plaintiffs will promptly amend this complaint.

                                         Page 3 of 16
 Case 2:19-cv-01419-JHE Document 1 Filed 08/29/19 Page 4 of 16




      Defendants was incurred for personal, family or household services

      and is a “debt” as defined by the FDCPA at 15 U.S.C. § 1692a(5).

10.   Del Mar regularly collects or attempts to repossess or collect

      debts/security interests owed or due or asserted to be owed or due to

      another.

11.   Del Mar and its employees or agents are debt collectors subject to the

      provisions of the FDCPA.

12.   In the course of attempting to take possession of the Vehicle from the

      Plaintiff Del Mar and its agents or employees acted in a manner

      which violated the FDCPA.

13.   In the course of repossessing the Vehicle on the evening of August 6-

      7, 2019, Del Mar’s agents or employees engaged in conduct that

      caused or allowed the peace to be breached.

14.   Specifically, Del Mar’s agents or employees arrived at Plaintiffs’

      home on the evening of August 6-7 with the intent to repossess the

      Vehicle. In the course of repossessing the vehicle, Plaintiff

      Christopher Nealey came outside of his home in order to ascertain

      what was going on in his driveway. As he approached the tow truck

      and demanded to know what was going on, the tow truck attempted to

                            Page 4 of 16
 Case 2:19-cv-01419-JHE Document 1 Filed 08/29/19 Page 5 of 16




      pull away with the Vehicle. However, the Vehicle was not hooked up

      to the tow truck correctly. As a result, the Vehicle became unhooked

      and traveled down Plaintiffs’ driveway where it crashed into

      Plaintiffs’ home causing significant damage to the home and causing

      the Vehicle to be rendered a total loss. Additionally, a separate

      vehicle parked in the garage suffered significant damage. After the

      Vehicle was destroyed and his home was significantly damaged,

      Plaintiff Christopher Nealey went into his home to retrieve his

      telephone in order to call law enforcement. During this time the tow

      truck driver, acting as an agent or employee of Del Mar, backed the

      tow truck up again ostensibly in an effort to continue the

      repossession despite the egregious breach of the peace. However,

      when Plaintiff came back outside with his phone, the tow truck

      driver, acting as an agent or employee of Del Mar, fled the scene

      before law enforcement could arrive to investigate.

15.   As a result of the wrongful conduct of Del Mar’s agents or

      employees, Plaintiffs were caused to suffer damages.




                            Page 5 of 16
 Case 2:19-cv-01419-JHE Document 1 Filed 08/29/19 Page 6 of 16




                            COUNT ONE
                          (NEGLIGENCE)

16.   Plaintiffs incorporate by reference all of the above paragraphs of this

      Complaint as though fully stated herein.

17.   Defendants were under a duty to not breach the peace and to not harm

      Plaintiffs or their property in and about their efforts to use non-

      judicial self-help in repossessing the Vehicle. Further, Del Mar or its

      agents or employees negligently failed to property hook up the

      Vehicle to the tow truck.

18.   The Defendants breached their duties owed to the Plaintiffs.

19.   At all times pertinent, Del Mar was acting as the agent of and for the

      benefit of Defendant Exeter. Del Mar’s acts and omissions were

      undertaken in the line and scope of the principal/agent relationship

      that existed between Del Mar and Exeter. Further, repossessing a

      vehicle with non-judicial self-help constitutes a non-delegable duty.

      For these reasons, Exeter is liable to the Plaintiffs directly pursuant to

      the doctrine of respondeat superior.

20.   As a result of Defendants’ negligence, Plaintiffs were caused to suffer

      damages including but not limited to: property damage,


                             Page 6 of 16
 Case 2:19-cv-01419-JHE Document 1 Filed 08/29/19 Page 7 of 16




      inconvenience, physical injury, worry, stress, anxiety, embarrassment,

      physical pain, mental anguish and emotional distress.

21.   Wherefore, Plaintiffs seek judgment in their favor against Defendants

      for compensatory damages in such a sum as the jury may assess along

      with such other and further relief as may be necessary, just and

      proper.

                          COUNT TWO
                          WANTONNESS

22.   Plaintiffs incorporate by reference all of the above paragraphs of this

      Complaint as though fully stated herein.

23.   Defendants wantonly breached the peace in the course of attempting

      to repossess the Vehicle.

24.   Defendants further acted wantonly when, after breaching the peace in

      and about their attempts to repossess the Vehicle on behalf of

      Defendant Exeter, Del Mar’s employees and agents continued to

      attempt to repossess the Vehicle and then fled the scene.

25.   At all times pertinent, Del Mar was acting as the agent of and for the

      benefit of Defendant Exeter. Del Mar’s acts and omissions were

      undertaken in the line and scope of the principal/agent relationship


                            Page 7 of 16
 Case 2:19-cv-01419-JHE Document 1 Filed 08/29/19 Page 8 of 16




      that existed between Del Mar and Exeter. Further, repossessing a

      vehicle with non-judicial self-help constitutes a non-delegable duty.

      For these reasons, Exeter is liable to the Plaintiffs directly pursuant

      to the doctrine of respondeat superior.

26.   As a result of Defendants’ acts and omissions detailed herein,

      Plaintiffs were caused to suffer damages including but not limited to:

      property damage, inconvenience, physical injury, worry, stress,

      anxiety, embarrassment, physical pain, mental anguish and emotional

      distress.

27.   Wherefore, Plaintiffs seek judgment in their favor against Defendants

      for compensatory and punitive damages in such a sum as the jury may

      assess along with such other and further relief as may be necessary,

      just and proper.

                          COUNT THREE
                            TRESPASS

28.   Plaintiff incorporates by reference all of the above paragraphs of this

      Complaint as though fully stated herein.

29.   At the time of the incidents made the basis of this lawsuit, Defendant

      Del Mar intentionally entered Plaintiffs’ property without consent or,


                             Page 8 of 16
 Case 2:19-cv-01419-JHE Document 1 Filed 08/29/19 Page 9 of 16




      alternatively, Del Mar’s actions on Plaintiffs’ property exceeded any

      authority it may have had to be upon Plaintiffs’ property.

30.   The illegal entries by Del Mar’s employees or agents onto Plaintiff’s

      property caused them harm.

31.   At all times pertinent, Del Mar was acting as the agent of and for the

      benefit of Defendant Exeter. Del Mar’s acts and omissions were

      undertaken in the line and scope of the principal/agent relationship

      that existed between Del Mar and Exeter. Further, repossessing a

      vehicle with non-judicial self-help constitutes a non-delegable duty.

      For these reasons, Exeter is liable to the Plaintiffs directly pursuant to

      the doctrine of respondeat superior.

32.   As a result of Defendants’ acts and omissions detailed herein,

      Plaintiffs were caused to suffer damages including but not limited to:

      property damage, inconvenience, physical injury, worry, stress,

      anxiety, embarrassment, physical pain, mental anguish and emotional

      distress.

33.   Wherefore, Plaintiffs seek judgment in their favor against Defendants

      for compensatory and punitive damages in such a sum as the jury may

      assess along with such other and further relief as may be necessary,

                             Page 9 of 16
   Case 2:19-cv-01419-JHE Document 1 Filed 08/29/19 Page 10 of 16




        just and proper.

                     COUNT FOUR
VIOLATION OF THE FAIR DEBT COLLECTIONS PRACTICES ACT
             AGAINST DEFENDANT DEL MAR

  34.   Plaintiffs incorporate by reference all of the above paragraphs of this

        Complaint as though fully stated herein.

  35.   Defendant Del Mar is a debt collector as that term is defined by the

        Fair Debt Collection Practices Act at 15 U.S.C. §1692(a)(6).

  36.   The foregoing acts and omissions of Defendant Del Mar and its

        employees and agents constitute a violation of the FDCPA, 15 U.S.C.

        § 1692f(6), with respect to Plaintiffs.

  37.   15 U.S.C. § 1692f(6) prohibits taking any non-judicial action to effect

        dispossession of property if there is no present right to possession of

        the property.

  38.   Once Del Mar’s employees or agents breached the peace, they lost

        any right to use non-judicial self-help to repossess the vehicle and

        violated the FDCPA.

  39.   As a direct and proximate result of the wrongful conduct visited upon

        him by Del Mar in its collection efforts, Plaintiffs were caused to

        suffer damages including but not limited to: property damage,

                              Page 10 of 16
 Case 2:19-cv-01419-JHE Document 1 Filed 08/29/19 Page 11 of 16




      inconvenience physical injury, worry, stress, anxiety, embarrassment,

      physical pain, mental anguish and emotional distress.

40.   As a result of Defendant Del Mar’s violations of the FDCPA,

      Plaintiffs are entitled to actual damages in an amount to be

      determined by a struck jury pursuant to 15 U.S.C. § 1692k(a)(1);

      statutory damages in an amount up to $1,000.00 pursuant to 15

      U.S.C. § 1692k(a)(2)(A); and, reasonable attorney’s fees and costs

      pursuant to 15 U.S.C. § 1692k(a)(3), from Defendant Del Mar.

                    COUNT FIVE
        NEGLIGENT TRAINING AND SUPERVISION

41.   Plaintiffs incorporate by reference all of the above paragraphs of this

      Complaint as though fully stated herein.

42.   The Defendants knew or should have known of the conduct set forth

      herein which was directed at and visited upon Plaintiffs.

43.   The Defendants knew or should have known that said conduct was

      improper and violated the law.

44.   The Defendants negligently failed to train and/or negligently failed to

      supervise their employees or agents in order to prevent said improper

      and illegal conduct.


                             Page 11 of 16
 Case 2:19-cv-01419-JHE Document 1 Filed 08/29/19 Page 12 of 16




45.   Defendants negligently failed to train and supervise their employees

      with regard to repossessing vehicles.

46.   As a result of Defendants’ negligence, Plaintiffs were caused to suffer

      damages including but not limited to: property damage,

      inconvenience, physical injury, worry, stress, anxiety, embarrassment,

      physical pain, mental anguish and emotional distress.

47.   Wherefore, Plaintiffs seek judgment in their favor against Defendants

      for damages in such a sum as the jury may assess along with such

      other and further relief as may be necessary, just and proper.

                 COUNT SIX
RECKLESS AND WANTON TRAINING AND SUPERVISION

48.   Plaintiffs incorporate by reference all of the above paragraphs of this

      Complaint as though fully stated herein.

49.   The Defendants knew or should have known of the conduct set forth

      herein which was directed at and visited upon Plaintiffs.

50.   The Defendants knew or should have known that said conduct was

      improper and violated the law.

51.   The Defendants recklessly and wantonly failed to train and/or

      recklessly and wantonly failed to supervise their employees or agents


                            Page 12 of 16
 Case 2:19-cv-01419-JHE Document 1 Filed 08/29/19 Page 13 of 16




      in order to prevent said improper and illegal conduct.

52.   Defendants recklessly and wantonly failed to train and supervise their

      employees regard to repossessing vehicles.

53.   As a result of Defendants’ reckless and wanton conduct, Plaintiffs

      were caused to suffer damages including but not limited to: property

      damage, inconvenience, physical injury, worry, stress, anxiety,

      embarrassment, physical pain, mental anguish and emotional distress.

54.   Wherefore, Plaintiffs seek judgment in their favor against Defendants

      for damages in such a sum as the jury may assess along with such

      other and further relief as may be necessary, just and proper.

                       COUNT SEVEN
                    INVASION OF PRIVACY

55.   Plaintiffs incorporate by reference all of the above paragraphs of this

      Complaint as though fully stated herein.

56.   Defendants and/or their agents intentionally and/or negligently

      interfered, physically or otherwise, with the solitude, seclusion and or

      private concerns or affairs of Plaintiffs, namely, by unlawfully

      attempting to collect a debt and breaching the peace, causing

      significant property damage to Plaintiffs’ home and property and


                            Page 13 of 16
 Case 2:19-cv-01419-JHE Document 1 Filed 08/29/19 Page 14 of 16




      thereby invaded Plaintiffs’ privacy.

57.   Defendants and their agents intentionally or negligently caused

      emotional harm to Plaintiffs by engaging in highly offensive conduct

      in the course of attempting to repossess the Vehicle when they knew

      or should have known that their efforts to repossess the Vehicle

      would harm Plaintiffs thereby invading and intruding upon Plaintiffs’

      right to privacy.

58.   Plaintiffs had a reasonable expectation of privacy in Plaintiffs’

      solitude, seclusion, private concerns or affairs, and home.

59.   The conduct of these Defendants and their agents, in engaging in the

      above-described illegal conduct against Plaintiffs, resulted in multiple

      intrusions and invasions of privacy by these Defendants which

      occurred in a way that would be highly offensive to a reasonable

      person in that same position.

60.   As a result of such intrusions and invasions of privacy, Plaintiffs are

      entitled to punitive and actual damages in an amount to be determined

      at trial from Defendants.

61.   At all times pertinent, Del Mar was acting as the agent of and for the

      benefit of Defendant Exeter. Del Mar’s acts and omissions were

                            Page 14 of 16
 Case 2:19-cv-01419-JHE Document 1 Filed 08/29/19 Page 15 of 16




      undertaken in the line and scope of the principal/agent relationship

      that existed between Del Mar and Exeter. Further, repossessing a

      vehicle with non-judicial self-help constitutes a non-delegable duty.

      For these reasons, Exeter is liable to the Plaintiffs directly pursuant to

      the doctrine of respondeat superior.

62.   Wherefore, Plaintiffs seek judgment in his favor against Defendants

      for damages in such a sum as the jury may assess along with such

      other and further relief as may be necessary, just and proper.

                  COUNT EIGHT
VIOLATION OF THE U.C.C. AGAINST DEFENDANT EXETER

63.   Plaintiffs incorporate by reference all of the above paragraphs of this

      Complaint as though fully stated herein.

64.   Exeter’s manner of repossessing the Vehicle was a breach of the

      peace in violation of Ala. Code § 7-9A-609.

65.   As a proximate cause of Exeter’s wrongful conduct, the Plaintiffs

      have been damaged.

66.   Wherefore, Plaintiffs seek judgment in their favor against Exeter for

      damages in such a sum as the jury may assess along with such other

      and further relief as may be necessary, just and proper.


                            Page 15 of 16
       Case 2:19-cv-01419-JHE Document 1 Filed 08/29/19 Page 16 of 16




      WHEREFORE, PREMISES CONSIDERED, Plaintiffs claim damages

of the Defendants, jointly and severally, in statutory, compensatory and punitive

damages, plus interest, costs, reasonable attorney’s fees and any such other and

further relief allowable by law and as this court deems proper and/or necessary.

           PLAINTIFFS DEMAND A TRIAL BY STRUCK JURY

                                      /s/ W. Whitney Seals
                                      W. WHITNEY SEALS,
                                      Attorney for Plaintiff
OF COUNSEL:
COCHRUN & SEALS, LLC
P. O. Box 10448
Birmingham, AL 35202-0448
Telephone: (205) 323-3900
Facsimile: (205) 323-3906
filings@cochrunseals.com

PLAINTIFFS’ ADDRESS:
Christopher Nealey
Brianna Wilson Nealey
1666 English Knoll Lane
Birmingham, AL 35235

PLEASE SERVE THE DEFENDANTS BY CERTIFIED MAIL, RETURN
RECEIPT REQUESTED TO THE FOLLOWING ADDRESS:

DEL MAR RECOVERY                       EXETER FINANCE, LLC
SOLUTIONS, LLC                         C/O Registered Agent
C/O Registered Agent                   Corporation Service Company, Inc.
The Corporation Trust Company          641 South Lawrence Street
Corporation Trust Center               Montgomery, AL 36104
1209 Orange Street
Wilmington, DE 19801

                                  Page 16 of 16
